Title: Cotton Tufts to Abigail Adams, 25 February 1800
From: Tufts, Cotton
To: Adams, Abigail


				
					Dear Madm.
					Weymouth Feby. 25. 1800—
				
				Your last of Jany 9th. I receiv’d with the enclosure, since that very little has been heard off but Processionls, Funeral Elogies, Orations & Discourses on the Death of Genl Washington. Indeed it has been carried to an Excess, in some Instances too much bordering on Idolatry and been attended with an enormous Expence of Time— Had one Day every where been devoted to a public Expression of Grief & paying a Tribute of Respect to his Memory, it might perhaps been more solemn & decent— Last Saturday the Day recommended by Congress was observd with great Solemnity— Genl Lees Oration which you was so kind as to send appears to me to be as concise & comprehensive, as any I have seen—
				I congratulate you upon the Settlement of Mr. Whitney at Quincy— I believe, you will find in Him a Man of great Modesty, of an exemplary Life & Piety, and as a Preacher but few who have a better Talent at Composition and greater Fluency in Prayer—
				Porter informed me some Time agone, that He should not incline to continue on the Farm another year— I was in Hopes the President would given some orders relative to the Farms on which Burrell & French live, it is already late in the season, if it is contemplated materially to alter the Mode of Leasing of them. … Would it not be best for the Carpenters to enter upon their Business as soon as the Snow has left the Ground—
				Parson Weld has obtaind a Patent for a washing Machine, which He calls a Lavator; We have several of them amongst us, and are found highly useful, as the Cloaths may be washd with great Dispatch, without exposing the Women to warm suds or wearing their Hands—further than wringing the Cloaths after they are wash’d—a wringer has been made for the Purpose, but those that have been made here have not answerd. A Boy or Girl of 12 years old may manage the Lavator, and in Three Hours wash the Cloaths of a large Family.—
				Our Winter has been Moderate. No very violent Storms, some few cold Turns but of a short Duration— The cold I find has not been intense enough to freeze your Cyder in the Cyder House

further than to skim it over at the Top of the Barrells— Except Colds, which frequently at this Time of year prevail—There is a general Time of Health—
				With Affectionate Regards / Yrs.
				
					C. Tufts
				
			